UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6628


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GLENN BROOKS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00330-WDQ-1; 1:12-cv-03469-WDQ)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Brooks, Appellant Pro Se. Benjamin M. Block, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Glenn    Brooks    seeks       to    appeal    the   district      court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2013) motion. *         The order is not appealable unless a circuit

justice      or   judge     issues   a   certificate         of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that   reasonable   jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El    v.   Cockrell,       537   U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.




       *
        On appeal, Brooks challenges the district                                 court’s
re-characterization of his motion as one pursuant to                              § 2255.
The district court, having provided the requisite                                  notice
pursuant to Castro v. United States, 540 U.S. 375                                 (2003),
properly construed Brooks’ amended filing as a § 2255                              motion
attacking his conviction.



                                              2
           We have independently reviewed the record and conclude

that Brooks has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3